UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) Of The Securities Exchange Act Of 1934 Date of report (Date of earliest event reported)September 17, 2010 PHOTRONICS, INC. (Exact name of registrant as specified in its charter) Connecticut 0-15451 06-0854886 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification Number) 15 Secor Road, Brookfield, CT (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including area code (203) 775-9000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.02 Entry into Material Definitive Agreement On September 17, 2010, the Company entered into Amendment No. 2 to the Amended and Restated Credit Agreement by and among Photronics, Inc., the Foreign Subsidiary Borrowers from time to time parties thereto, and JPMorgan Chase Bank, N.A. in its capacity as Administrative Agent for itself and the other lenders and as Collateral Agent, RBS Citizens, National Association as Syndication Agent (the “Credit Agreement”) and TD Bank, N.A. Amendment No. 2 amends Section 6.01(e) - Indebtedness - of the Credit Agreement by increasing the dollar amount set forth in Section 6.01(e) from $20,000,000 to $30,000,000. Amendment No. 2 also amends Section 6.11(d) Maximum Capital Expenditures - by increasing the amount set forth under Maximum Capital Expenditures as set forth in the amendment. Item 9.01. Financial Statements and Exhibits (d) Exhibits Amendment No. 2 to the Amended and Restated Credit Agreement dated as of September 17, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PHOTRONICS, INC. (Registrant) DATE: September21, 2010 BY /s/ Richelle E. Burr Richelle E. Burr Vice President, General Counsel PHOTRONICS, INC.
